                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

TRAVIS G. DICKEY                                                                                Plaintiff

v.                                                                Civil Action No. 3:16-cv-P712-RGJ

JOE RAPIER                                                                                   Defendant

                                               * * * * *

                            MEMORANDUM OPINION AND ORDER

          Before the Court is the motion for summary judgment (DN 48) filed by Defendant Joe

Rapier.     Plaintiff has responded, and Defendant has replied.          The motion is thus ripe for

consideration.

          First, however, the Court considers Plaintiff’s motion (DN 60) titled, “Motion Requesting

to Give Response to Defendants’ Reply to My Summary Judgment Response.”                        Such an

additional filing would be considered a sur-reply. Plaintiff does not attach a proposed sur-reply,

but does lay out several arguments.

          In response (DN 61), Defendant argues that Plaintiff’s request to file a sur-reply should

be denied. Defendant argues that the Federal Rules of Civil Procedure do not provide for filing a

sur-reply; Plaintiff had ample opportunity to respond to the summary-judgment motion; sur-

replies are disfavored; and the proposed sur-reply does not address new arguments or evidence

but instead merely accuses Defendant and other Bullitt County Detention Center employees of

lying.

          Whether to permit a party to file a sur-reply is a matter left to the trial court’s discretion.

See Key v. Shelby Cty., 551 F. App’x 262, 264 (6th Cir. 2014); Eng’g Mfg. Servs., LLC v.

Ashton, 387 F. App’x 575, 583 (6th Cir. 2010); Tanielian v. DaimlerChrysler Corp., 108 F.
App’x 386, 387 (6th Cir. 2004). “The Sixth Circuit has held that a district court does not abuse

its discretion in denying leave to file a sur-reply where the opposing party’s reply did not raise

any new legal arguments or introduce new evidence.” Liberty Legal Found. v. Nat’l Democratic

Party of the USA, 875 F. Supp. 2d 791, 797 (W.D. Tenn. 2012).

       An examination of Plaintiff’s motion does not reveal any new arguments pertinent to the

basis on which the Court will grant Defendant’s motion for summary judgment. Accordingly,

       IT IS ORDERED that Plaintiff’s motion (DN 60) is DENIED.

       The Court now turns to its consideration of the motion for summary judgment (DN 48)

filed by Defendant, Plaintiff’s response thereto (DN 58), and Defendant’s reply (DN 59).

                                            I. FACTS

       Plaintiff alleged in his complaint that on May 26, 2016, he was booked into the Bullitt

County Detention Center (BCDC). On initial review pursuant to 28 U.S.C. § 1915A, the Court

allowed Plaintiff’s claim that he was strip searched on that date in violation of his constitutional

rights to go forward against Defendant Rapier in his individual capacity. The Court also allowed

his retaliation claim to go forward against Defendant Rapier in his individual capacity for placing

him in segregation on July 12, 2016. All other claims were dismissed.

                                         II. ANALYSIS

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party moving for summary judgment bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The moving party’s burden may be discharged by demonstrating that there is an absence

of evidence to support an essential element of the nonmoving party’s case for which he or she



                                                 2
has the burden of proof. Id. A moving party with the burden of proof who seeks summary

judgment faces a “substantially higher hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir.

2002). “[W]here the moving party has the burden -- the plaintiff on a claim for relief or the

defendant on an affirmative defense -- his showing must be sufficient for the court to hold that

no reasonable trier of fact could find other than for the moving party.” Calderone v. United

States, 799 F.2d 254, 259 (6th Cir. 1986) (internal quotation marks, citation, and emphasis

omitted). The party with the burden of proof “must show that the record contains evidence

satisfying the burden of persuasion and that the evidence is so powerful that no reasonable jury

would be free to disbelieve it.” Arnett, 281 F.3d at 561. “Accordingly, summary judgment in

favor of the party with the burden of persuasion ‘is inappropriate when the evidence is

susceptible to different interpretations or inferences by the trier of fact.’” Green v. Tudor, 685 F.

Supp. 2d 678, 685 (W.D. Mich. 2010) (quoting Hunt v. Cromartie, 526 U.S. 541, 553 (1999)).

A. Exhaustion of administrative remedies

       Defendant first argues that he is entitled to summary judgment because Plaintiff failed to

exhaust his administrative remedies with respect to the two remaining claims.

       In particular, Defendant’s summary-judgment motion states that the Kentucky

Department of Corrections (KDOC) has promulgated an Inmate Grievance Process at CPP

Section 14.6, “which sets forth the steps that inmates must pursue in order to properly file a

grievance.” According to Defendant, under CPP 14.6, an inmate must file a written grievance

seeking an informal resolution with the grievance coordinator within five working days; if not

satisfied, the inmate must submit a written request to the Grievance Committee seeking a

hearing; if not satisfied, the inmate must appeal to the warden; if dissatisfied with the Warden’s

decision he must appeal to the KDOC Commissioner.



                                                 3
         Defendant does not explain or offer evidence to show that the KDOC’s grievance

procedure is in fact the grievance procedure at BCDC. And, a 2012 decision from this Court

describes the BCDC grievance policy as follows:

         Inmates are allowed to submit grievances. A grievance form must be requested
         from an officer and submitted in writing. The grievance will advance through the
         ranks until a satisfactory resolution is achieved. The final step will be action from
         the Jailer, if that is unsatisfactory, you may write to Dept of Corrections, Director
         of Local Facilities, PO Box 2400, Frankfort, KY 40601.

Gifford v. Bullitt Cty. Jail, No. 3:11-CV-P118-H, 2012 WL 1143670, at *2 (W.D. Ky. Apr. 4,

2012).

         Under the Prison Litigation Reform Act (PLRA) which applies to suits, like this one, by

prisoners concerning prison conditions, “No action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a).

         An inmate’s case may be dismissed for failure to exhaust where it is shown that the

inmate did not properly exhaust. Woodford v. Ngo, 548 U.S. 81, 93-95 (2006). To “properly”

exhaust means that the inmate “‘complete[d] the administrative review process in accordance

with the applicable procedural rules,’ rules that are defined not by the PLRA, but by the prison

grievance process itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (quoting Woodford v. Ngo,

548 U.S. at 88). “The level of detail necessary in a grievance to comply with the grievance

procedures will vary from system to system and claim to claim, but it is the prison’s

requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Id.




                                                  4
        Defendant bears the burden of proof on the issue of exhaustion. Because Defendant has

not shown definitively what the BCDC grievance policy is, he does not meet his burden of proof

on this issue.

B. Claims on the merits

        1. May 26, 2016, strip search

        Plaintiff’s complaint alleged that on May 26, 2016, Defendant Rapier strip searched him

and then immediately illegally strip searched him a second time more thoroughly without

probable cause in violation his Fourth Amendment rights.            In particular, he alleged that

Defendant Rapier violated his rights as follows:

        when he illegally searched me for the second time. Officer Rapier stated ‘he
        thought I had been a victim of rape.’ This was an unreasonable search nor did he
        have probable cause to strip search me for the second time. He stated that he
        wanted to have me checked out by medical staff which never happened. Officer
        Rapier went outside his professional guidelines as a jail deputy and used abusive
        official conduct.

        Defendant argues that under Bell v. Wolfish, 441 U.S. 520 (1979), the routine strip search

of a convicted prisoner is constitutional even in the absence of probable cause. He states that it

is BCDC policy to strip-search all inmates being booked into the facility for charges related to

drugs. In support, he attaches the affidavit of BCDC Jailer Martha Knox. Jailer Knox avers that

standard BCDC procedure is to strip search inmates being booked on drug-related charges. She

also avers that it is standard BCDC procedure to strip search inmates after being transported

from another facility.

        Defendant argues that Plaintiff does not contend that the policy of strip searching inmates

with charges related to drugs is a constitutional violation but instead contends that Defendant

violated the constitution by conducting a second, more thorough, strip search immediately after

the initial search. He points to Plaintiff’s deposition testimony as follows:

                                                   5
       Q. Thank you. Describe for me, the best way that you can, the first . . . strip
       search with as much detail as possible.

       A. Just a normal routine strip search, took your clothes off, turned around, and
       squat and cough.

       * * *

          Q. Okay. Describe for me how the second strip search occurred.

       A. I took my clothes off, he had me turn around, squat and cough again, the next
       time he placed his hands on my behind.

       Q. Okay.

       A. And that was -- that was it. . . .

Depo. of Plaintiff, p. 27, 33; Exh. A to DN 48.

       In response, Plaintiff asserts that Defendant “touched me and strip searched me twice for

no justifiable reason other than because he’s a Corrections Officer and feels he can do what he

wants.”

       In reply, Defendant argues among other things that Plaintiff provided no substantive

response to Defendant’s contention that “the purported unnecessary performance of an otherwise

reasonably conducted strip search does not rise to the level of a constitutional violation.”

       Under Bell, routine strip searching of pretrial detainees is not “a per se violation of the

Fourth Amendment prohibition against unreasonable searches and seizures.” Mills v. City of

Barbourville, 389 F.3d 568, 578 (6th Cir. 2004) (holding that the fact that male guard

accidentally saw female inmate during strip search was not a constitutional violation in the

absence of evidence that the normal search policy was unconstitutional or that it was carried out

in an unconstitutional manner); see also Foster v. City of Detroit, No. 03-75170, 2006 WL

8431443, at *2 (E.D. Mich. Jan. 23, 2006) (finding that jail’s policy of strip-searching all

detainees held on felony charges served a legitimate governmental purpose under Bell). Under

                                                  6
Bell, each case “requires a balancing of the need for the particular search against the invasion of

personal rights that the search entails. Courts must consider the scope of the particular intrusion,

the manner in which it is conducted, the justification for initiating it, and the place in which it

occurred.” Mills, 389 F.3d at 578 (quoting Bell, 441 U.S. at 559).

       Other than his conclusive assertion that Defendant strip searched him for “no justifiable

reason,” Plaintiff offers no evidence that either of the strip searches were not done according to

BCDC policy or that a policy of strip searching those charged with drug crimes is not legitimate

under Bell.1 Therefore, the Court finds that Defendant has met his summary-judgment burden on

this claim.

       2. July 12, 2016, segregation

       Plaintiff’s complaint alleged that, after he reported Defendant’s alleged sexual

misconduct in conducting the second strip search, Defendant retaliated against him on July 12,

2016, by leaving him in segregation, where Plaintiff was told that he had been placed “due to ‘no

bed space.’”

       To state a First Amendment retaliation claim, Plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. See Thaddeus-X v. Blatter, 175 F.3d 378,

394 (6th Cir. 1999) (en banc).

       Defendant does not dispute that Plaintiff’s reporting of Defendant’s allegedly improper

actions was protected conduct but argues that Plaintiff cannot show that Defendant took any

action, much less adverse action, against him because Defendant did not make the decision to


1
 Defendant does not supply evidence that Plaintiff was booked into BCDC on May 26, 2016, on
drug-related charges. However, Plaintiff does not contend that he was not.
                                                 7
place Plaintiff in administrative segregation; instead, the decision was made by Deputy Courtney

Crosby. Defendant attaches the affidavit of Deputy Crosby, who avers that on July 12, 2016, she

was working at the booking desk when Plaintiff was booked in after being transported to

Jefferson County. She further avers that, at that time, there were no beds available to place

Plaintiff in a state cell; that due to this unavailability she booked Plaintiff into a segregation cell

per BCDC policy; and that Plaintiff was removed from segregation as soon as possible in

compliance with BCDC policy.

         Defendant has offered evidence that it was another officer who was responsible for

placing Plaintiff in segregation. Plaintiff offers no evidence to support his contention that

Defendant was responsible for placing him in segregation. Therefore, Defendant has carried his

burden for summary judgment in his favor on this claim.

                                III. CONCLUSION AND ORDER

         For the foregoing reasons,

         IT IS ORDERED that Defendant’s motion for summary judgment (DN 48) is

GRANTED.

Date:   December 18, 2018




cc:    Plaintiff, pro se
       Counsel of record
A961.009




                                                  8
